DETAILED ACTION

This action is in response to the amendment filed on 3/7/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shehata (U.S. Patent 5,445,874) in view of Johnson et al. (U.S. Patent 5,682,618) and optionally further in view of Lin (U.S. Patent Application Publication 2010/0138977) and as evidenced by Dupont (“Material Safety Data Sheet SONTARA SPUNLACED FABRICS (ALL TYPES)”).
Shehata discloses a vapor-permeable and virus-barrier laminate comprising a plurality of material layers: at least one (outer) thermoplastic resin fiber layer of for example Dupont Sontara (i.e. fibers of polyester and/or polyamide (see regarding claim 7) and having a melting point of = or > 250 oC as evidenced by Dupont) with a gram weight of 5-200 g/m2 for example from about 40 to 200 g/m2 as is used in the examples; at least one thermoplastic elastomer film layer of for example Dupont Hytrel (i.e. polybutylene terephthalate derivatives and mixtures (see regarding claim 8) and having a melting point of 200 oC) with a thickness of 4-100 µm such as about 19 to about 76 µm which is vapor-permeable and virus-barrier; and a bonding layer formed between the thermoplastic resin fiber layer and the thermoplastic elastomer film layer by a glue for example thermoplastic adhesive having melting point from about 37 to about 55 oC which is fused (by melting) with the thermoplastic resin fiber layer and the thermoplastic elastomer film layer with a gram weight of 0.1 g/m2 or more for example from about 17 to about 27 g/m2 as used in the examples (Column 1, lines 6-12 and Column 2, line 55 to Column 4, line 2 and the Examples).
As to the limitation in claim 1 of “A stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate used in a protective textile product”, in claim 6 of “A protective textile product in which a vapor-permeable and virus-barrier laminate is used and the stitching method of claim 1 is used to form a fluid impervious seam at the stitched portion of the laminate”, in claims 1 and 6 of “wherein, in said stitching method for forming a seam of a laminate, the part of the laminate to form a seam is overlapped or stacked to, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate, but lower than the temperature at which perforation or decomposition occurs in any material layer in the laminate”, and claims 2 and 10, Shehata teaches the laminate is used in/to form a protective textile product such as protective apparel (i.e. regarding claim 10 at least a garment) without expressly teaching the method to form the laminate into the protective textile product.  It is known in the same art to form a laminate (e.g. comprising a plurality of material layers and further including at least one (outer) thermoplastic resin fiber layer (22) and at least one thermoplastic elastomer film layer (24)) into a protective textile product such as a garment with reinforced (reinforcing strip 78), (heat) sealed and viral resistant including to liquid containing virus (considered fluid impervious) seam(s) (such as to attach the sleeves) by a heat stitching method wherein the part of the laminate (72 of Figure 7 or 24, 22 of Figure 8) to form a seam is stacked to another laminate (74 of Figure 7 or 22a,24,22b of Figure 8) (and including wherein the at least one (outer) thermoplastic resin fiber layer (22) contacts the another laminate), and then is heat-sealed by energizing the layers of the laminate (and the reinforcing strip) to a molten state wherein the optimum quantity of energy does not apply excess energy as may weaken the laminate(s) as taught by Johnson (Figures 7, 8, and 10 and Column 1, lines 12-29 and Column 2, lines 16-21 and Column 4, lines 26-40 and Column 6, lines 35-45 and Column 10, line 7 to Column 11, line 46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the vapor-permeable and virus-barrier laminate taught by Shehata comprises a plurality of material layers: at least one (outer) thermoplastic resin fiber layer of Dupont Sontara (fibers of polyester and/or polyamide and melting point of = or > 250 oC as evidenced by Dupont) with a gram weight of from about 40 to 200 g/m2; at least one thermoplastic elastomer film layer of Dupont Hytrel (i.e. polybutylene terephthalate derivatives and mixtures and having a melting point of 200 oC) with a thickness of about 19 to about 76 µm which is vapor-permeable and virus-barrier; and a bonding layer formed between the thermoplastic resin fiber layer and the thermoplastic elastomer film layer by a glue of thermoplastic adhesive having melting point from about 37 to about 55 oC which is fused (by melting) with the thermoplastic resin fiber layer and the thermoplastic elastomer film layer with a gram weight of about 17 to about 27 g/m2 as is the express direction set forth by Shehata to form the laminate wherein the laminate is further used in/to form a protective textile product as directed by Shehata using the method taught by Johnson (such as to attach the sleeves of the apparel), i.e. a stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate used in a textile product wherein, in the stitching method for forming a seam of a laminate, the part of the laminate to form a seam is stacked to another laminate, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate and wherein the heat sealing causes all material layers to experience a certain extent of melting (not only as expressly directed by Johnson wherein the layers of the laminate are energized to a molten state but as is required so that the outer at least one thermoplastic resin fiber layer having the highest melting point of the material layers is capable of heat sealing and thus further regarding claim 2 wherein the heat sealing causes all material layers including those having a lower melting point to experience a certain extent of melting), but lower than the temperature at which perforation or decomposition occurs in any material layer in the laminate (i.e. excess energy may weaken the laminate as taught by Johnson), not only as a simple substitution of one known method to predictably form the protective textile product from the laminate but to form the product with reinforced (i.e. reinforcing strip 78), sealed and viral resistant seam(s) at the stitched portion of the laminate.
As to the limitation in claim 6 of “the heat sealing is conducted by performing thermal press at the overlapped or stacked portion of the laminate by means of a heat-stitching device to form a suture, in which the heat sealing is conducted at a pressure of 0.001 to 1 MPa with a time of 1 to 480s”, it is noted claims 6-11 are directed to the product produced by the process.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (See MPEP 2113).  The protective textile product taught by Shehata as modified by Johnson and as evidenced by Dupont above appears to be the same or similar to that claimed irrespective of the particular method of “the heat sealing is conducted by performing thermal press at the overlapped or stacked portion of the laminate by means of a heat-stitching device to form a suture, in which the heat sealing is conducted at a pressure of 0.001 to 1 MPa with a time of 1 to 480s” so that all of the limitations of claim 6 as directed to the product produced by the process are met.
As to the limitation in claim 1 of “the heat sealing is conducted by performing thermal press at the overlapped or stacked portion of the laminate by means of a heat-stitching device to form a suture, in which the heat sealing is conducted at a pressure of 0.001 to 1 MPa with a time of 1 to 480s” (and the rejection optionally further applicable to the limitation in claim 6 in the event it is shown Shehata as modified by Johnson and as evidenced by Dupont do not necessarily teach the claimed product produced by the process), Johnson teaches the heat sealing is conducted by performing thermal press (i.e. performing heating and pressing) at the stacked portion of the laminate by means of a heat-stitching device, i.e. ultrasonic welding system 90 including welding wheel 91, to form a suture (i.e. a uniting of parts), in which the heat sealing is conducted at a pressure of 0.001 to 1 MPa for example 0.414 MPa (Example 9).  Further, the optimum quantity of energy is determined as a function of the dwell time and is sufficient to not weaken the laminate (Column 11, lines 3-10) and including slow welding speeds/longer times typically increase tensile strength and decrease pinholes (Column 11, lines 37-40).  Johnson does not expressly teach a particular dwell time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heat sealing as taught by Shehata as modified by Johnson and as evidenced by Dupont is conducted at a pressure of 0.001 to 1 MPa with a time (e.g. of 1 to 480s) determined to achieve delivering the optimum quantity of energy without weakening the laminate (and optionally including longer times to increase tensile strength and decrease pinholes) as directed by Johnson and optionally further in view of Lin evidencing conventional time (at similar temperature) is at least 3 seconds for predictable heat sealing (including by ultrasonic sealing process) (Paragraph 0027), it being noted there is no evidence of record the claimed time range is critical and neither Shehata nor Johnson teach away from the claimed range (See MPEP 2144.05)
Regarding claims 9 and 11, Shehata teaches the bonding layer is a scattered or sprayed powder layer considered a non-continuous dot or strip layer (Column 3, lines 58-61).  Alternatively, it is known to sufficiently bond the at least one thermoplastic resin fiber layer and at least one thermoplastic elastomer film layer discontinuously such as in a pattern (e.g. of a point/dot) with a percent bonding surface area of 7-30% as evidenced by Johnson (Column 3, lines 36-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the bonding layer taught by Shehata as modified by Johnson and as evidenced by Dupont is a non-continuous layer as the layer is either continuous or non-continuous and including predictable sufficient bonding between the at least one thermoplastic resin fiber layer and at least one thermoplastic elastomer film layer includes non-continuous dot as evidenced by Johnson.
Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shehata in view of Waldrop (U.S. Patent Application Publication 2001/0039989), Johnson, and optionally further in view of Lin and as evidenced by Dupont.  Additionally, claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shehata in view of Waldrop and as evidenced by Dupont.     
Shehata is described above in full detail.
As to the limitation in claim 1 of “A stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate”, in claim 6 of “A protective textile product in which a vapor-permeable and virus-barrier laminate is used and the stitching method of claim 1 is used to form a fluid impervious seam at the stitched portion of the laminate”, in claims 1 and 6 of “wherein, in said stitching method for forming a seam of a laminate, the part of the laminate to form a seam is overlapped or stacked to, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate, but lower than the temperature at which perforation or decomposition occurs in any material layer in the laminate” and claims 2 and 10, Shehata teaches the laminate is used to form a protective textile product such as protective apparel (i.e. regarding claim 10 a garment) without expressly teaching the method to form the laminate into the protective textile product.  It is known in the same art to form a laminate (e.g. comprising thermoplastic fibers) into a protective textile product such as a disposable (i.e. consumable) garment with fused seam(s) (such as to attach the sleeves, legs, etc.) without holes (considered fluid impervious) by a heat stitching method wherein the part of the laminate to form a seam is stacked to another laminate, and then heat-sealed by energizing the laminates to melt without burning through as taught by Waldrop (Figure 1 and Abstract and Paragraphs 0002, 0003, 0008-0010, 0012, 0013, and 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the vapor-permeable and virus-barrier laminate taught by Shehata comprises a plurality of material layers: at least one (outer) thermoplastic resin fiber layer of Dupont Sontara (fibers of polyester and/or polyamide and melting point of = or > 250 oC as evidenced by Dupont) with a gram weight of from about 40 to 200 g/m2; at least one thermoplastic elastomer film layer of Dupont Hytrel (i.e. polybutylene terephthalate derivatives and mixtures and having a melting point of 200 oC) with a thickness of about 19 to about 76 µm which is vapor-permeable and virus-barrier; and a bonding layer formed between the thermoplastic resin fiber layer and the thermoplastic elastomer film layer by a glue of thermoplastic adhesive having melting point from about 37 to about 55 oC which is fused (by melting) with the thermoplastic resin fiber layer and the thermoplastic elastomer film layer with a gram weight of about 17 to about 27 g/m2 as is the express direction set forth by Shehata to form the laminate wherein the laminate is further used in/to form a protective textile product as directed by Shehata using the method taught by Waldrop (such as to attach the sleeves, legs, etc. of the apparel), i.e. a stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate used in a protective textile product wherein, in the stitching method for forming a seam of a laminate, the part of the laminate to form a seam is stacked to another laminate, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate and wherein the heat sealing causes all material layers to experience a certain extent of melting (not only as directed by Waldrop wherein the laminates are energized to melt but as is required so that the outer at least one thermoplastic resin fiber layer having the highest melting point of the material layers is capable of heat sealing and thus further regarding claim 2 further wherein the heat sealing causes all material layers including those having a lower melting point to experience a certain extent of melting), but lower than the temperature at which perforation or decomposition occurs in any material layer in the laminate (i.e. to melt without burning through as taught by Waldrop), not only as a simple substitution of one known method to predictably form the protective textile product from the laminate but to form the product with seam(s) without holes at the stitched portion of the laminate.
As to the limitation in claim 6 of “the heat sealing is conducted by performing thermal press at the overlapped or stacked portion of the laminate by means of a heat-stitching device to form a suture, in which the heat sealing is conducted at a pressure of 0.001 to 1 MPa with a time of 1 to 480s”, it is noted claims 6-11 are directed to the product produced by the process as set forth above.  The protective textile product taught by Shehata as modified by Waldrop and as evidenced by Dupont above appears to be the same or similar to that claimed irrespective of the particular method of “the heat sealing is conducted by performing thermal press at the overlapped or stacked portion of the laminate by means of a heat-stitching device to form a suture, in which the heat sealing is conducted at a pressure of 0.001 to 1 MPa with a time of 1 to 480s” so that all of the limitations of claim 6 as directed to the product produced by the process are met.
As to the limitation in claim 1 of “the heat sealing is conducted by performing thermal press at the overlapped or stacked portion of the laminate by means of a heat-stitching device to form a suture, in which the heat sealing is conducted at a pressure of 0.001 to 1 MPa with a time of 1 to 480s” (and the rejection optionally further applicable to the limitation in claim 6 in the event it is shown Shehata as modified by Waldrop and as evidenced by Dupont do not necessarily teach the claimed product produced by the process), Waldrop teaches the heat sealing is conducted by performing thermal press (i.e. performing heating and pressing) at the stacked portion of the laminate and another laminate by means of a heat-stitching device (i.e. ultrasonic seam welding apparatus comprising at least a wheel and a horn and in a manner similar to a sewing machine) to form a suture (i.e. a uniting of parts) wherein Waldrop does not expressly teach the pressure and time of heat sealing.  Johnson and Lin are each described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heat sealing as taught by Shehata as modified by Waldrop and as evidenced by Dupont is conducted at a pressure of 0.001 to 1 MPa with a time determined (e.g. of 1 to 480s) to achieve delivering the optimum quantity of energy without weakening the laminate (and optionally including longer times to increase tensile strength and decrease pinholes) as directed by Johnson and optionally further in view of Lin evidencing conventional time (at similar temperature) is at least 3 seconds for predictable heat sealing (including by ultrasonic sealing process), it being noted there is no evidence of record the claimed time range is critical and none of Shehata, Waldrop, or Johnson teach away from the claimed ranges (See MPEP 2144.05)
Regarding claims 9 and 11, as noted above Shehata teaches the bonding layer is a scattered or sprayed powder layer considered a non-continuous dot or strip layer.  Alternatively, Johnson is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the bonding layer taught by Shehata as modified by Waldrop and as evidenced by Dupont is a non-continuous layer as the layer is either continuous or non-continuous and including predictable sufficient bonding between the at least one thermoplastic resin fiber layer and at least one thermoplastic elastomer film layer includes non-continuous dot as evidenced by Johnson.


Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 3/7/22 is insufficient to overcome the rejections as set forth in the last Office action because:  
Applicants argue, “Applicant notes that heat sealing was conducted as required by claim 1. In particular, the heat sealing in the Declaration was performed at a pressure of 650 - 850 Pa or 850 - 1000 Pa for a time of 15 - 30 seconds, which included 1 - 5 seconds for heating and the remaining time for cooling which was dependent on the cooled temperature.”.  
It is initially noted the claims are not commensurate in scope with the heat sealing as performed in the declaration as the claimed pressure is 0.001 to 1 MPa, i.e. 1000 to 1000000 Pa, and the claimed time is 1 to 480s and none of the claims require cooling for 14-29 seconds. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (See MPEP 716.02(d)).  Further, it is not clear the plurality of material layers as used in the heat sealing performed in the declaration are commensurate in scope with those claimed.
Applicants further argue, “The resulting seam/joint of the was tested for liquid permeability by applying methyl blue (“MB”) and see whether the MB (see Declaration, section 5). When the heat sealing was at or below 230°C, little to no MB penetrated the formed seam; and when the heat sealing was equal to or above 250°C, the MB passed into or through the seam illustrating that at least some perforation and/or decomposition of the adhesive occurred (see Declaration, section 5). For example, the tested acrylic adhesive is an embodiment of the claimed glue that forms the bonding layer of claim 1 (e.g., see lines 34 - 38 of page 4 in the Application). One of skill in the art would expect a polyester adhesive, which is used for bonding a film layer and fabric layer together in a laminate and has an even lower melting point than the tested acrylic adhesive, (e.g., the polyester adhesive of Shehata) to have at least have similar perforation and/or decomposition to the tested acrylic adhesive.”.
This argument is not persuasive wherein an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (See MPEP 716.02(e)).  The closest prior art, Shehata, teaches a polyester adhesive wherein the adhesive tested was acrylic adhesive (it being noted an embodiment of the claimed glue that forms the bonding layer is also polyester adhesive see lines 34-38 of page 4 of the Application).  There is no evidence of record one of skill in the art would expect a polyester adhesive, which is used for bonding a film layer and fabric layer together in a laminate and has an even lower melting point than the tested acrylic adhesive, (e.g., the polyester adhesive of Shehata) to have at least have similar perforation and/or decomposition to the tested acrylic adhesive.  Further, none of the claims are commensurate in scope with heat sealing at or below 230°C wherein the adhesive has a melting point of 80 – 90 °C.
The declaration further remarks “The vapor-permeable and virus-barrier laminate we produced are sold overseas and the temperature of a normal container may approach 60°C during transportation in the ocean. Therefore it is forbidden to employ a bonding layer with a melting point lower than 60°C in our practice.”.
The claims are not commensurate in scope with this argument as none of the claims preclude a bonding layer with a melting point lower than 60°C.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746